Title: Thomas Jefferson to Chapman Johnson, 26 June 1819
From: Jefferson, Thomas
To: Johnson, Chapman


          
            Dear Sir
             Monticello June 26. 19.
          
          I was summoned by the Rivanna company to attend taking the deposition of Alexr Garrett this day which was to prove that the body of the Inquisition of 1805. was in my handwriting, and the interpolation in a different one; a fact which I have stated in the bill. it will be conveyed I presume by tomorrow’s mail.
          I have given them notice that I shall take the deposition of John Coles on Monday morning (the 28th) and you will recieve it by the mail which leaves us on Tuesday. this witness will depose with perfect recollection the dissensions of the jury on the interpolated clause. he has repeatedly mentioned it to me. I salute you with great friendship & esteem & respect
          
             Th: Jefferson
          
        